Exhibit 10.1 To 2007 10-K

EMPLOYMENT AGREEMENT

This Agreement is made as of the Effective Date between Convergys Corporation,
an Ohio corporation (“Employer”), and James F. Orr (“Employee”). For purposes of
this Agreement, “Effective Date” means the date on which the initial public
offering of Employer’s common shares is closed.

Employer and Employee agree as follows:

1. EMPLOYMENT. By this Agreement, Employer and Employee set forth the terms of
Employer’s employment of Employee on and after the Effective Date. Any prior
agreements or understandings with respect to Employee’s employment by Employer,
including Employee’s Employment Agreement with Cincinnati Bell Inc. dated
August 19, 1994, are canceled as of the Effective Date.

2. TERM OF AGREEMENT. The term of this Agreement initially shall be the four
year period commencing on the Effective Date. On the third anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
term of this Agreement automatically shall be extended for a period of one
additional year. Notwithstanding the foregoing, the term of this Agreement is
subject to termination as provided in Section 13.

3. DUTIES.

A. Employee will serve as President and Chief Executive Officer of Employer or
in such other equivalent capacity as may be designated by the Board of Directors
of Employer. Employee will report to the Board of Directors of Employer.

B. Employee shall furnish such managerial, executive, financial, technical, and
other skills, advice, and assistance in operating Employer and its Affiliates as
Employer may reasonably request. For purposes of this Agreement, “Affiliate”
means each corporation which is a member of a controlled group of corporations
(within the meaning of section 1563(a) of the Internal Revenue Code of 1986, as
amended (the “Code”)) which includes Employer.

C. Employee shall also perform such other duties as are reasonably assigned to
Employee by the Board of Directors of Employer.

D. Employee shall devote Employee’s entire time, attention, and energies to the



--------------------------------------------------------------------------------

business of Employer and its Affiliates. The words “entire time, attention, and
energies” are intended to mean that Employee shall devote Employee’s full effort
during reasonable working hours to the business of Employer and its Affiliates
and shall devote at least 40 hours per week to the business of Employer and its
Affiliates. Employee shall travel to such places as are necessary in the
performance of Employee’s duties.

4. COMPENSATION.

A. Employee shall receive a base salary (the “Base Salary”) of at least $660,000
per year, payable not less frequently than monthly, for each year during the
term of this Agreement, subject to proration for any partial year. Such Base
Salary, and all other amounts payable under this Agreement, shall be subject to
withholding as required by law.

B. In addition to the Base Salary, Employee shall be entitled to receive an
annual bonus (the “Bonus”) for each calendar year for which services are
performed under this Agreement. Any Bonus for a calendar year shall be payable
after the conclusion of the calendar year in accordance with Employer’s regular
bonus payment policies. Each year, Employee shall be given a Bonus target, by
Employer’s Compensation Committee, of not less than $429,000, subject to
proration for a partial year.

C. On at least an annual basis, Employee shall receive a formal performance
review and be considered for Base Salary and/or Bonus target increases.

5. EXPENSES. All reasonable and necessary expenses incurred by Employee in the
course of the performance of Employee’s duties to Employer shall be reimbursable
in accordance with Employer’s then current travel and expense policies.

6. BENEFITS.

A. While Employee remains in the employ of Employer, Employee shall be entitled
to participate in all of the various employee benefit plans and programs, or
equivalent plans and programs, set forth in Attachment B.

B. Notwithstanding anything contained herein to the contrary, the Base Salary
and Bonuses otherwise payable to Employee shall be reduced by any benefits paid
to Employee by Employer under any disability plans made available to Employee by
Employer.

C. As of the Effective Date, Employee shall be granted options to purchase
350,000 common shares of Employer under Employer’s 1998 Long Term Incentive
Plan. In each year of this Agreement after 1998, Employee will be granted stock
options under Employer’s 1998 Long Term Incentive Plan or any similar plan made
available to employees of Employer.

D. As of the Effective Date, Employee shall receive a restricted stock award of
150,000 common shares of Employer. Such award shall be made under Employer’s
1998 Long Term Incentive Plan on the terms set forth in Attachment A.



--------------------------------------------------------------------------------

E. In each year of this Agreement after 1998, Employee will be given a long term
incentive target under Employer’s 1998 Long Term Incentive Plan. In no event
will the value of Executive’s long term incentives (stock options and
performance share targets) for any year, as determined by Employer’s
Compensation Committee, be less than $1,353,000.

F. As long as Employee remains employed under this Agreement, Employee shall be
entitled to participate in Employer’s Pension Program.

7. CONFIDENTIALITY. Employer and its Affiliates are engaged in the outsourced
customer care industry within the U.S. and world wide. Employee acknowledges
that in the course of employment with the Employer, Employee will be entrusted
with or obtain access to information proprietary to the Employer and its
Affiliates with respect to the following (all of which information is referred
to hereinafter collectively as the “Information”); the organization and
management of Employer and its Affiliates; the names, addresses, buying habits,
and other special information regarding past, present and potential customers,
employees and suppliers of Employer and its Affiliates; customer and supplier
contracts and transactions or price lists of Employer, its Affiliates and their
suppliers; products, services, programs and processes sold, licensed or
developed by the Employer or its Affiliates; technical data, plans and
specifications, present and/or future development projects of Employer and its
Affiliates; financial and/or marketing data respecting the conduct of the
present or future phases of business of Employer and its Affiliates; computer
programs, systems and/or software; ideas, inventions, trademarks, business
information, know-how, processes, improvements, designs, redesigns, discoveries
and developments of Employer and its Affiliates; and other information
considered confidential by any of the Employer, its Affiliates or customers or
suppliers of Employer, its Affiliates. Employee agrees to retain the Information
in absolute confidence and not to disclose the Information to any person or
organization except as required in the performance of Employee’s duties for
Employer, without the express written consent of Employer; provided that
Employee’s obligation of confidentiality shall not extend to any Information
which becomes generally available to the public other than as a result of
disclosure by Employee.

8. NEW DEVELOPMENTS. All ideas, inventions, discoveries, concepts, trademarks,
or other developments or improvements, whether patentable or not, conceived by
the Employee, alone or with others, at any time during the term of Employee’s
employment, whether or not during working hours or on Employer’s premises, which
are within the scope of or related to the business operations of Employer or its
Affiliates (“New Developments”), shall be and remain the exclusive property of
Employer. Employee shall do all things reasonably necessary to ensure ownership
of such New Developments by Employer, including the execution of documents
assigning and transferring to Employer, all of Employee’s rights, title and
interest in and to such New Developments, and the execution of all documents
required to enable Employer to file and obtain patents, trademarks, and
copyrights in the United States and foreign countries on any of such New
Developments.

9. SURRENDER OF MATERIAL UPON TERMINATION. Employee hereby agrees that upon
cessation of Employee’s employment, for whatever reason and whether voluntary or
involuntary, Employee



--------------------------------------------------------------------------------

will immediately surrender to Employer all of the property and other things of
value in his possession or in the possession of any person or entity under
Employee’s control that are the property of Employer or any of its Affiliates,
including without any limitation all personal notes, drawings, manuals,
documents, photographs, or the like, including copies and derivatives thereof,
relating directly or indirectly to any confidential information or materials or
New Developments, or relating directly or indirectly to the business of Employer
or any of its Affiliates.

10. REMEDIES.

A. Employer and Employee hereby acknowledge and agree that the services rendered
by Employee to Employer, the information disclosed to Employee during and by
virtue of Employee’s employment, and Employee’s commitments and obligations to
Employer and its Affiliates herein are of a special, unique and extraordinary
character, and that the breach of any provision of this Agreement by Employee
will cause Employer irreparable injury and damage, and consequently the Employer
shall be entitled to, in addition to all other remedies available to it,
injunctive and equitable relief to prevent a breach of Sections 7, 8, 9, 11 and
12 of this Agreement and to secure the enforcement of this Agreement.

B. Except as provided in Section 10.A., the parties agree to submit to final and
binding arbitration any dispute, claim or controversy, whether for breach of
this Agreement or for violation of any of Employee’s statutorily created or
protected rights, arising between the parties that either party would have been
otherwise entitled to file or pursue in court or before any administrative
agency (herein “claim”), and waives all right to sue the other party.

(i) This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. Section 1
et seq. (“FAA”). If the FAA is held not to apply for any reason then Ohio
Revised Code Chapter 2711 regarding the enforceability of arbitration agreements
and awards will govern this Agreement and the arbitration award.

(ii) (a) All of a party’s claims must be presented at a single arbitration
hearing. Any claim not raised at the arbitration hearing is waived and released.
The arbitration hearing will take place in Cincinnati, Ohio.

(b) The arbitration process will be governed by the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) except to the
extent they are modified by this Agreement.

(c) Employee has had an opportunity to review the AAA rules and the requirements
that Employee must pay a filing fee for which the Employer has agreed to split
on an equal basis.

(d) The arbitrator will be selected from a panel of arbitrators chosen by the
AAA in White Plains, New York. After the filing of a Request for Arbitration,
the AAA will send simultaneously to Employer and Employee an identical list of
names of five persons chosen from the panel. Each party will have 10 days from
the transmittal date in which to strike up to two names, number the remaining
names in order of preference and return the list to the AAA.



--------------------------------------------------------------------------------

(e) Any pre-hearing disputes will be presented to the arbitrator for
expeditious, final and binding resolution.

(f) The award of the arbitrator will be in writing and will set forth each issue
considered and the arbitrator’s finding of fact and conclusions of law as to
each such issue.

(g) The remedy and relief that may be granted by the arbitrator to Employee are
limited to lost wages, benefits, cease and desist and affirmative relief,
compensatory, liquidated and punitive damages and reasonable attorney’s fees,
and will not include reinstatement or promotion. If the arbitrator would have
awarded reinstatement or promotion, but for the prohibition in this Agreement,
the arbitrator may award front pay. The arbitrator may assess to either party,
or split, the arbitrator’s fee and expenses and the cost of the transcript, if
any, in accordance with the arbitrator’s determination of the merits of each
party’s position, but each party will bear any cost for its witnesses and proof.

(h) Employer and Employee recognize that a primary benefit each derives from
arbitration is avoiding the delay and costs normally associated with litigation.
Therefore, neither party will be entitled to conduct any discovery prior to the
arbitration hearing except that: (i) Employer will furnish Employee with copies
of all non-privileged documents in Employee’s personnel file; (ii) if the claim
is for discharge, Employee will furnish Employer with records of earnings and
benefits relating to Employee’s subsequent employment (including
self-employment) and all documents relating to Employee’s efforts to obtain
subsequent employment; (iii) the parties will exchange copies of all documents
they intend to introduce as evidence at the arbitration hearing at least 10 days
prior to such hearing; (iv) Employee will be allowed (at Employee’s expense) to
take the depositions, for a period not to exceed four hours each, of two
representatives of Employer, and Employer will be allowed (at its expense) to
depose Employee for a period not to exceed four hours; and (v) Employer or
Employee may ask the arbitrator to grant additional discovery to the extent
permitted by AAA rules upon a showing that such discovery is necessary.

(i) Nothing herein will prevent either party from taking the deposition of any
witness where the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing and the witness is,
in good faith, unavailable to testify in person at the hearing due to poor
health, residency and employment more than 50 miles from the hearing site,
conflicting travel plans or other comparable reason.

(iii) Arbitration must be requested in writing no later than 6 months from the
date of the party’s knowledge of the matter disputed by the claim. A party’s
failure to initiate arbitration within the time limits herein will be considered
a waiver and release by that party with respect to any claim subject to
arbitration under this Agreement.



--------------------------------------------------------------------------------

(iv) Employer and Employee consent that judgment upon the arbitration award may
be entered in any federal or state court that has jurisdiction.

(v) Except as provided in Section 10.A., neither party will commence or pursue
any litigation on any claim that is or was subject to arbitration under this
Agreement.

(vi) All aspects of any arbitration procedure under this Agreement, including
the hearing and the record of the proceedings, are confidential and will not be
open to the public, except to the extent the parties agree otherwise in writing,
or as may be appropriate in any subsequent proceedings between the parties, or
as may otherwise be appropriate in response to a governmental agency or legal
process.

11. COVENANT NOT TO COMPETE. For purposes of this Section 11 only, the term
“Employer” shall mean, collectively, Employer and each of its Affiliates. During
the two-year period following termination of Employee’s employment with Employer
for any reason (or if this period is unenforceable by law, then for such period
as shall be enforceable) Employee will not engage in any business offering
services related to the current business of Employer, whether as a principal,
partner, joint venturer, agent, employee, salesman, consultant, director or
officer, where such position would involve Employee (i) in any business activity
in competition with Employer; (ii) in any position with any customer of Employer
which involves such customer’s billing and/or billing related systems or; or
(iii) in any business that provides billing and/or billing related systems to
third parties engaged in the communication business (including wireless,
wireline and cable communication businesses). This restriction will be limited
to the geographical area where Employer is then engaged in such competing
business activity or to such other geographical area as a court shall find
reasonably necessary to protect the goodwill and business of the Employer.

During the two-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable) Employee will not interfere with or
adversely affect, either directly or indirectly, Employer’s relationships with
any person, firm, association, corporation or other entity which is known by
Employee to be, or is included on any listing to which Employee had access
during the course of employment as a customer, client, supplier, consultant or
employee of Employer and that Employee will not divert or change, or attempt to
divert or change, any such relationship to the detriment of Employer or to the
benefit of any other person, firm, association, corporation or other entity.

During the two-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable) Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant, or
otherwise, with any company or entity which is a customer or supplier of
Employer at any time during the final year of Employee’s employment with
Employer.

Employee will not, during or at any time within three years after the
termination of Employee’s employment with Employer, induce or seek to induce,
any other employee of Employer to terminate his or her employment relationship
with Employer.



--------------------------------------------------------------------------------

12. GOODWILL. Employee will not disparage Employer or any of its Affiliates in
any way which could adversely affect the goodwill, reputation and business
relationships of Employer or any of its Affiliates with the public generally, or
with any of their customers, suppliers or employees. Employer will not disparage
Employee.

13. TERMINATION.

A. (i) Employer or Employee may terminate this Agreement upon Employee’s failure
or inability to perform the services required hereunder because of any physical
or mental infirmity for which Employee receives disability benefits under any
disability benefit plans made available to Employee by Employer (the “Disability
Plans”), over a period of one hundred twenty consecutive working days during any
twelve consecutive month period (a “Terminating Disability”).

(ii) If Employer or Employee elects to terminate this Agreement in the event of
a Terminating Disability, such termination shall be effective immediately upon
the giving of written notice by the terminating party to the other.

(iii) Upon termination of this Agreement on account of Terminating Disability,
Employer shall pay Employee Employee’s accrued compensation hereunder, whether
Base Salary, Bonus or otherwise (subject to offset for any amounts received
pursuant to the Disability Plans), to the date of termination. For as long as
such Terminating Disability may exist, Employee shall continue to be an employee
of Employer for all other purposes and Employer shall provide Employee with
disability benefits and all other benefits according to the provisions of the
Disability Plans and any other Employer plans in which Employee is then
participating.

(iv) If the parties elect not to terminate this Agreement upon an event of a
Terminating Disability and Employee returns to active employment with Employer
prior to such a termination, or if such disability exists for less than one
hundred twenty consecutive working days, the provisions of this Agreement shall
remain in full force and effect.

B. This Agreement terminates immediately and automatically on the death of the
Employee, provided, however, that the Employee’s estate shall be paid Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of death.

C. Employer may terminate this Agreement immediately, upon written notice to
Employee, for Cause. For purposes of this Agreement, Employer shall have “Cause”
to terminate this Agreement only if Employer’s Board of Directors determines
that there has been fraud, misappropriation or embezzlement on the part of
Employee.

D. Employer may terminate this Agreement immediately, upon written notice to
Employee, for any reason other than those set forth in Sections 13.A., B. and
C.; provided,



--------------------------------------------------------------------------------

however, that Employer shall have no right to terminate under this Section 13.D.
within two years after a Change in Control. In the event of a termination by
Employer under this Section 13.D., Employer shall, within five days after the
termination, pay Employee an amount equal to the greater of (i) two times the
sum of the annual Base Salary rate in effect at the time of termination plus the
Bonus target in effect at the time of termination or (ii) if the Current Term is
longer than two years, the sum of the Base Salary for the remainder of the
Current Term (at the rate in effect at the time of termination) plus the Bonus
targets (at the amount in effect at the time of termination) for each calendar
year commencing or ending during the remainder of the Current Term (subject to
proration in the case of any calendar year ending after the Current Term). For
the remainder of the Current Term, Employer shall continue to provide Employee
with medical, dental, vision and life insurance coverage comparable to the
medical, dental, vision and life insurance coverage in effect for Employee
immediately prior to the termination; and, to the extent that Employee would
have been eligible for any post-retirement medical, dental, vision or life
insurance benefits from Employer if Employee had continued in employment through
the end of the Current Term, Employer shall provide such post-retirement
benefits to Employee after the end of the Current Term. For purposes of any
stock option or restricted stock grant outstanding immediately prior to the
termination, Employee’s employment with Employer shall not be deemed to have
terminated until the end of the Current Term. In addition, Employee shall be
entitled to receive, as soon as practicable after termination, an amount equal
to the sum of (i) any forfeitable benefits under any qualified or nonqualified
pension, profit sharing, 401(k) or deferred compensation plan of Employer or any
Affiliate which would have vested prior to the end of the Current Term if
Employee’s employment had not terminated plus (ii) if Employee is participating
in a qualified or nonqualified defined benefit plan of Employer or any Affiliate
at the time of termination, an amount equal to the present value of the
additional vested benefits which would have accrued for Employee under such plan
if Employee’s employment had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and Bonus target had neither increased nor
decreased after the termination. For purposes of this Section 13.D., “Current
Term” means the longer of (i) the two year period beginning at the time of
termination or (ii) the unexpired term of this Agreement at the time of the
termination, determined as provided in Section 2 but assuming that there is no
automatic extension of the Agreement term after the termination. For purposes of
this Section 13.D. and Section 13.E., “Change in Control” means a change in
control as defined in Employer’s 1998 Long Term Incentive Plan.

E. This Agreement shall terminate automatically in the event that there is a
Change in Control and either (i) Employee elects to resign within 90 days after
the Change in Control or (ii) Employee’s employment with Employer is actually or
constructively terminated by Employer within two years after the Change in
Control for any reason other than those set forth in Sections 13.A., B. and C.
For purposes of the preceding sentence, a “constructive” termination of
Employee’s employment shall be deemed to have occurred if, without Employee’s
consent, there is a material reduction in Employee’s authority or
responsibilities or if there is a reduction in Employee’s Base Salary or Bonus
target from the amount in effect immediately prior to the Change in Control or
if Employee is required by Employer to relocate from the city where Employee is
residing immediately prior to the Change in Control. In the event of a
termination under this Section 13.E., Employer shall pay Employee an amount
equal to three times the sum

 



--------------------------------------------------------------------------------

of the annual Base Salary rate in effect at the time of termination plus the
Bonus target in effect at the time of termination, all stock options shall
become immediately exercisable (and Employee shall be afforded the opportunity
to exercise them), the restrictions applicable to all restricted stock shall
lapse and any long term awards shall be paid out at target. For the remainder of
the Current Term, Employer shall continue to provide Employee with medical,
dental, vision and life insurance coverage comparable to the medical, dental,
vision and life insurance coverage in effect for Employee immediately prior to
the termination; and, to the extent that Employee would have been eligible for
any post-retirement medical, dental, vision or life insurance benefits from
Employer if Employee had continued in employment through the end of the Current
Term, Employer shall provide such post-retirement benefits to Employee after the
end of the Current Term. Employee’s accrued benefit under any nonqualified
pension or deferred compensation plan maintained by Employer or any Affiliate
shall become immediately vested and nonforfeitable and Employee also shall be
entitled to receive a payment equal to the sum of (i) any forfeitable benefits
under any qualified pension or profit sharing or 401(k) plan maintained by
Employer or any Affiliate plus (ii) if Employee is participating in a qualified
or nonqualified defined benefit plan of Employer or any Affiliate at the time of
termination, an amount equal to the present value of the additional benefits
which would have accrued for Employee under such plan if Employee’s employment
had not terminated prior to the end of the Current Term and if Employee’s annual
Base Salary and Bonus target had neither increased nor decreased after the
termination. Finally, to the extent that Employee is deemed to have received an
excess parachute payment by reason of the Change in Control, Employer shall pay
Employee an additional sum sufficient to pay (i) any taxes imposed under section
4999 of the Code plus (ii) any federal, state and local taxes applicable to any
taxes imposed under section 4999 of the Code. For purposes of this
Section 13.E., “Current Term” means the longer of (i) the three year period
beginning at the time of termination or (ii) the unexpired term of this
Agreement at the time of the termination, determined as provided in Section 2
but assuming that there is no automatic extension of the Agreement term after
the termination.

F. Employee may resign upon 60 days’ prior written notice to Employer. In the
event of a resignation under this Section 13.F., this Agreement shall terminate
and Employee shall be entitled to receive Employee’s Base Salary through the
date of termination, any Bonus earned but not paid at the time of termination
and any other vested compensation or benefits called for under any compensation
plan or program of Employer.

G. Employee may retire upon one year’s prior written notice to Employer at any
time after Employee has attained age 55 and completed at least ten years of
service with Employer and its Affiliates. For purposes of the preceding
sentence, service with Cincinnati Bell Inc. and its subsidiaries prior to the
Effective Date shall be deemed to be service with Employer. In the event of a
retirement under this Section 13.G., this Agreement shall terminate and Employee
shall be entitled to receive Employee’s Base Salary through the date of
termination and any Bonus earned but not paid at the time of termination. In
addition, Employee shall be entitled to receive any compensation or benefits
made available to retirees under Employer’s standard policies and programs,
including retiree medical and life insurance benefits, a prorated Bonus for the
year of termination, and the right to exercise options after retirement.

 



--------------------------------------------------------------------------------

H. Upon termination of this Agreement as a result of an event of termination
described in this Section 13 and except for Employer’s payment of the required
payments under this Section 13 (including any Base Salary accrued through the
date of termination, any Bonus earned for the year preceding the year in which
the termination occurs and any nonforfeitable amounts payable under any employee
plan), all further compensation under this Agreement shall terminate.

I. The termination of this Agreement shall not amend, alter or modify the rights
and obligations of the parties under Sections 7, 8, 9, 10, 11, and 12 hereof,
the terms of which shall survive the termination of this Agreement.

14. ASSIGNMENT. As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee.

15. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient, if in writing, and if delivered personally or by certified
mail to Employee at Employee’s place of residence as then recorded on the books
of Employer or to Employer at its principal office.

16. WAIVER. No waiver or modification of this Agreement or the terms contained
herein shall be valid unless in writing and duly executed by the party to be
charged therewith. The waiver by any party hereto of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such party.

17. GOVERNING LAW. This agreement shall be governed by the laws of the State of
Ohio.

18. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.

19. SEVERABILITY. In case any one or more of the provisions of this Agreement is
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or other enforceability shall not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provisions have never been contained herein.

20. SUCCESSORS AND ASSIGNS. Subject to the requirements of Paragraph 14 above,
this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.

21. CONFIDENTIALITY OF AGREEMENT TERMS. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel, and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the



--------------------------------------------------------------------------------

existence of this Agreement or discuss its terms with any person (including but
not limited to any employee of Employer or its Affiliates) without the express
authorization of the Board of Directors of Employer. To the extent that the
terms of this Agreement have been disclosed by Employer, in a public filing or
otherwise, the confidentiality requirements of this Section 21 shall no longer
apply to such terms.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  CONVERGYS CORPORATION     By:     EMPLOYEE    

 

 

    James F. Orr  



--------------------------------------------------------------------------------

Attachment B

EMPLOYEE BENEFITS

 

Automobile Allowance    Company-leased automobile Cellular Telephone    Yes
Executive Deferred Compensation Plan    Yes Group Accident Life    $500,000
Legal/Financial/Insurance Allowance    $10,000 per year Parking    Yes Annual
Physical    Yes Short Term Disability Supplement    Yes Travel Insurance
(Spouse)    $50,000 Vacation    5 weeks per year

 



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement between Convergys Corporation (“Employer”) and James F.
Orr (“Employee”), made as of the date on which the initial public offering of
Employer’s common shares was closed, is hereby amended in the following
respects:

1. Section 4.A. is hereby amended to read as follows:

A. Employee shall receive a base salary (the “Base Salary”) of at least $765,000
per year, payable not less frequently than monthly, for each year after 1998
during the term of this Agreement, subject to proration for any partial year.
Such Base Salary, and all other amounts payable under this Agreement, shall be
subject to withholding as required by law.

2. Section 4.B. is hereby amended to read as follows:

B. In addition to the Base Salary, Employee shall be entitled to receive an
annual bonus (the “Bonus”) for each calendar year for which services are
performed under this Agreement. Any Bonus for a calendar year shall be payable
after the conclusion of the calendar year in accordance with Employer’s regular
bonus payment policies. The Bonus target for the period from August 13, 1998
through December 31, 1998 shall be $165,723 ($429,000 on an annualized basis).
Each year after 1998, Employee shall be given a minimum Bonus target, by
Employer’s Compensation Committee, of not less than $324,000, subject to
proration for a partial year.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on December     , 1998.

 

  CONVERGYS CORPORATION     By:    

 

 

James F. Orr